 

EXHIBIT 10.4

 

Dana Limited Supplemental Executive Retirement Plan

 

Effective: January 1, 2012

 

 

 

 

Table of Contents

 

ARTICLE I INTRODUCTION 1       1.1 Introduction and Purpose 1       ARTICLE II
DEFINITIONS 2       2.1 Account(s). 2       2.2 Affiliated Company 2       2.3
Allocation Date 2       2.4 Beneficiary 2       2.5 Benefit Distribution Date 3
      2.6 Board of Directors 3       2.7 Change in Control 3       2.8 Code 4  
    2.9 Committee 4       2.10 Company 4       2.11 Compensation 4       2.12
Corporation 4       2.13 Dana Organization 4       2.14 Disability 4       2.15
Discretionary Employer Account 4       2.16 Discretionary Employer Credits 5    
  2.17 Earnings Credit 5       2.18 Earnings Rate 5       2.19 Effective Date 5
      2.20 Eligible Employee 5       2.21 Employee 5

 

ii

 

 

2.22 ERISA 5       2.23 Fixed Contribution Account 5       2.24 Fixed
Contribution Credits 5       2.25 Participant 5       2.26 Pension Plan 5      
2.27 Plan Administrator 6       2.28 Plan Year 6       2.29 Qualified Spouse 6  
    2.30 Separation from Service 6       2.31 Termination Date 7       2.32
Valuation Date 7       2.33 Vesting Schedule 7       2.34 Vested Account 7      
2.35 Written or “in Writing” 7       2.36 Years of Service 8       ARTICLE III
ELIGIBILITY AND PARTICIPATION 9       3.1 Eligibility to Participate 9       3.2
Change in Status as Eligible Employee 9       3.3 Termination of Participation 9
      ARTICLE IV BENEFICIARY DESIGNATION 10       ARTICLE V EMPLOYER CREDITS 10
      5.1 Establishment of Participant Accounts 11       5.2 Fixed Contribution
Credits 11       5.3 Discretionary Employer Contributions 11

 

iii

 

 

5.4 Earnings Credits 11       5.5 Credits to Participant’s Account 12       5.6
Employee Deferral Elections 12       ARTICLE VI VESTING 13       6.1 General 13
      6.2 Vesting Schedule 13       6.3 Accelerated Vesting 13       ARTICLE VII
PAYMENT OF BENEFITS 14       7.1 Distributions of Benefits. 14       7.2 Time
and Form of Distributions 14       7.3 Permitted Acceleration of Payment 14    
  7.4 Payment For Unforeseeable Emergency 15       7.5 Payment of Disability
Benefits 15       7.6 Payment of Death Benefits 16       7.7 In-service
Withdrawals and Distributions 16       7.8 Change of Control 16       7.9
Valuation of Distributions 16       7.10 Timing of Distributions 16      
ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN 17       8.1 Amendments Generally
17       8.2 Right to Terminate 17       ARTICLE IX MISCELLANEOUS 19       9.1
Unfunded Plan 19       9.2 Nonguarantee of Employment 19       9.3 Nonalienation
of Benefits 19

 

iv

 

 

9.4 Taxes and Withholding 19       9.5 FICA Taxes and Account Reduction 19      
9.6 Forfeiture of Benefits 20       9.7 Applicable Law 20       9.8 Headings and
Subheadings 20       9.9 Severability 20       9.10 Expenses. 20       9.11
Facility of Payment. 21       9.12 USERRA. 21       ARTICLE X ADMINISTRATION OF
THE PLAN 22       9.1 Powers and Duties of the Plan Administrator 22       9.2
Claims Procedure 23

 

v

 

 



ARTICLE I

INTRODUCTION

 

1.1           Introduction and Purpose Effective January 1, 2012, the Dana
Limited Supplemental Executive Retirement Plan (the “Plan”) is established for
the purpose of enhancing the long-term performance and retention of the select
group of management or highly compensated employees selected to participate in
this Plan.

 

This Plan is intended to constitute a non-qualified, unfunded plan for federal
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 as amended from time to time (“ERISA”). Further, this Plan
is intended to comply with section 409A of the Internal Revenue Code (the
“Code”) and is to be construed in accordance Code Section 409A and the
regulations issued thereunder, as in effect from time to time.

 

Without affecting the validity of any other provision of the Plan, to the extent
that any Plan provision does not meet the requirements of Code Section 409A and
the regulations issued thereunder, the Plan shall be construed and administered
as necessary to comply with such requirements until this Plan is appropriately
amended to comply with such requirements.

 

This Plan shall function solely as a “top-hat” plan within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(l) of the ERISA. As such, this Plan is
subject to limited ERISA reporting and disclosure requirements, and is exempt
from all other ERISA requirements. Distributions required or contemplated by
this Plan or actions required to be taken under this Plan shall not be construed
as creating a trust of any kind or a fiduciary relationship between the Company
and any Participant, any Participant’s designated beneficiary, or any other
person.

 

This Plan is to be maintained according to the terms of this document and the
Plan Administrator or its designee shall have the sole authority to construe,
interpret and administer the Plan.

 

1

 

 

ARTICLE II
Definitions

 

Wherever used in the Plan, the following terms have the means set forth below,
unless otherwise expressly provided:

 

2.1           Account(s) - shall mean the separate account established for
recordkeeping purposes only for each Participant comprised of the Fixed
Contribution Account and the Discretionary Employer Account as further described
in Article V of the Plan.

 

2.2           Affiliated Company - shall mean (i) the Company, (ii) any other
corporation which is a member of the controlled group of corporations which
includes the Company provided that in applying Code Section 1563(a)(1), (2), and
(3) for purposes of determining a controlled group of corporations under Code
Section 414(b) and determining trades or businesses under common control for
purposes of Code Section 414(c) 50 percent (50%) is substituted for 80 percent
(80%) each time used, and (iii) any other entity in which the Company has a
significant equity interest or owns a substantial capital or profits interest.

 

2.3           Allocation Date - shall mean the date as of which a Fixed
Contribution Credit or a Discretionary Employer Credit is credited to the
Participant’s Account, except as otherwise provided by the Plan Administrator
for one or more specific Participants, the last business day of each Plan Year
shall be an Allocation Date. In addition, when a Participant no longer is an
active Participant, the last day of the calendar quarter containing his or her
Termination Date shall also be an Allocation Date.

 

2.4           Beneficiary - shall mean the person or persons (including a trust
or trusts) properly designated by a Participant, as determined by the Plan
Administrator, to receive the Participant’s Vested Account in the event of the
Participant’s death. To be effective, any Beneficiary designation must be in
writing, signed by the Participant, and filed with the Plan Administrator prior
to the Participant’s death, and it must meet such other standards (including the
requirement for spousal consent to the naming of a non-Spouse beneficiary by a
married Participant) as the Plan Administrator shall require from time to time.
An incomplete Beneficiary designation, as determined by the Plan Administrator,
shall be void and of no effect. If some but not all of the persons designated by
a Participant to receive his or her Account at death predecease the Participant,
the Participant’s surviving Beneficiaries shall be entitled to the portion of
the Participant’s Account intended for such pre-deceased persons in proportion
to the surviving Beneficiaries’ respective shares. If no designation is in
effect at the time of a Participant’s death or if all designated Beneficiaries
have predeceased the Participant, then the Participant’s Beneficiary shall be
(i) in the case of a Participant who is married at death, the Participant’s
Spouse, or (ii) in the case of a Participant who is not married at death, the
Participant’s estate. A Beneficiary designation of an individual by name (or
name and relationship) remains in effect regardless of any change in the
designated individual’s relationship to the Participant. A Beneficiary
designation solely by relationship (for example, a designation of “Spouse,” that
does not give the name of the Spouse) shall designate whoever is the person (if
any) in that relationship to the Participant at his or her death. An individual
who is otherwise a Beneficiary with respect to a Participant’s Account ceases to
be a Beneficiary when all applicable payments have been made from the Account.

 

2

 

 

2.5           Benefit Distribution Date - shall mean the distribution date as
described in Section 6.2 of the Plan.

 

2.6           Board of Directors - shall mean the Board of Directors of the
Corporation.

 

2.7           Change in Control - shall be deemed to have occurred upon the
happening of any of the following events:

 

(a)          any Person is or becomes (other than in connection with a
transaction described in clause (A) or (B) of Paragraph (iii) below) the
beneficial owner (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission promulgated under the Exchange Act), directly or indirectly,
of securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
any of its Affiliates) representing more than fifty percent (50%) of the
combined voting power of the Corporation’s then outstanding securities;

 

(b)          individuals who on the Effective Date constitute the Board, and any
new Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including without
limitation a consent solicitation, relating to the election of Directors of the
Corporation) whose election by the Board or nomination for election by the
Corporation’s shareholders was approved by a vote of at least two-thirds (2/3)
of the Directors then still in office who either were Directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof;

 

(c)          consummation of a merger or consolidation of the Corporation or any
direct or indirect parent or subsidiary of the Corporation with any other
company, other than (A) a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or direct or indirect parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its Affiliates, more than fifty percent (50%) of the combined voting power of
the voting securities of the Corporation or such surviving entity or direct or
direct parent thereof outstanding immediately after such merger or
consolidation, (B) a merger or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of (I) any parent of the Corporation or the
entity surviving such merger or consolidation or (II) if there is no such
parent, of the Corporation or such surviving entity, or (C) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no Person acquires more than fifty percent (50%)
of the combined voting power of the Corporation’s then outstanding securities;
or

 

(d)          the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or there is consummated an agreement for the
sale, disposition or long-term lease by the Corporation of all or substantially
all of the Corporation’s assets.

 

3

 

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred (1) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in one or more
entities which, singly or together, immediately following such transaction or
series of transactions, own all or substantially all of the assets of the
Corporation as constituted immediately prior to such transaction or series of
transactions, or (2) with respect to any Award subject to Section 409A of the
Code, unless the applicable event also constitutes a change in the ownership or
effective control of the Corporation or in the ownership of a substantial
portion of the assets of the Corporation under Section 409A(a)(2)(A)(v) of the
Code.

 

For purposes of this section 2.7 highlighted terms shall have the same meaning
as defined in the Dana Holding Corporation 2012 Omnibus Stock Incentive Plan or
successor plan.

 

2.8            Code - shall mean the Internal Revenue Code of 1986, as amended
from time to time, including any rules and regulations promulgated thereunder,
along with Treasury and IRS interpretations thereof. Reference to any section or
subsection of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

 

2.9            Committee – shall mean the Dana Holding Corporation Investment
Committee, the Plan Administrator of the Plan.

 

2.10         Company - shall mean Dana Limited, an Ohio limited liability
company, and any Affiliated Company or subsidiary.

 

2.11         Compensation – shall mean regular gross base salary and annual
incentive plan awards received by the Participant from the Dana Organization
during the Plan Year. In no event, however, shall a Participant’s Compensation
include, for purposes of the Plan, any item of compensation paid or distributed
to the Participant after a period of deferral, under any program of deferred
compensation maintained by the Company or any Affiliated Company. A
Participant’s Compensation shall be determined without regard to any reductions
that may apply, including applicable tax withholdings, Participant-authorized
deductions (including deductions for the Pension Plan and applicable health and
welfare benefits), tax levies, and garnishments.

 

2.12         Corporation – shall mean Dana Holding Corporation, a Delaware
Corporation

 

2.13         Dana Organization - shall mean the controlled group of
organizations of which the Corporation is a part, as defined by Code section
414(b) and (c) and the regulations issued thereunder. An entity shall be
considered a member of the Dana Organization only during the period it is one of
the group of organizations described in the preceding sentence.

 

2.14         Disability - shall mean any medical or physical impairment that can
be expected to result in death or to last for at least 12 months as determined
by the Plan Administrator or its designee.

 

2.15         Discretionary Employer Account - shall mean the separate account
established by the Committee for recordkeeping purposes only to track
Discretionary Employer Credits in the name of each Participant in accordance
with Section 5.3 of the Plan.

 

4

 

 

2.16         Discretionary Employer Credits – shall mean the amounts credited to
a Participant’s Discretionary Employer Account in accordance with Section 5.4 of
the Plan.

 

2.17         Earnings Credit - shall mean the increment added to a Participant’s
Account as a result of crediting the account with a return based on the
Participant’s Earnings Rate.

 

2.18         Earnings Rate – shall mean 5% per annum, compounded annually, or
such other rate determined by the Committee, in its sole discretion, and
communicated to Participants. In the event a Valuation Date occurs less than 12
months after the prior Valuation Date, this Earnings Rate shall be converted to
a rate for the period since the last Valuation Date by reducing it to a rate
that is appropriate for such shorter period. Such reduction shall be done in a
way that would result in the specified 5% annual rate of return being earned for
the number of such periods that equals one year. The Earnings Rate is used to
determine the Earnings Credit that is credited to the Participant’s Account from
time to time pursuant to the provisions of Section 5.4.

 

(b)       Adjustments to the Earnings Rate. As provided by Section 5.4, the
Earnings Rate shall be evaluated and may be revised by the Plan Administrator on
an annual basis.

 

2.19         Effective Date - shall mean January 1, 2012 for this Plan.

 

2.20         Eligible Employee - shall mean any active executive employee of the
Company with a base salary in excess of the limit of Code Section 401(a)(17),
who is selected by the Chief Executive Officer to participate in the Plan and
who is not excluded from participation in the Plan by subsections 3.1 and 3.2 of
the Plan.

 

2.21         Employee – shall mean an individual who receives compensation for
services rendered to the Company.

 

2.22         ERISA - shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

2.23         Fixed Contribution Account - shall mean the separate account
established by the Committee for recordkeeping purposes only to track Fixed
Contribution Credits in the name of each Participant in accordance with Section
5.2 of the Plan.

 

2.24         Fixed Contribution Credits – shall mean the amounts credited to a
Participant’s Fixed Contribution Account in accordance with Section 5.4 of the
Plan.

 

2.25         Participant – shall mean any present or former Eligible Employee
who has become a Participant in the Plan in accordance with the provisions of
Article III and who continues to have an Account balance under the Plan or whose
beneficiary has such Account balance.

 

2.26         Pension Plan - shall mean the Dana Retirement Savings Plan, as now
in effect or hereafter amended.

 

5

 

 

2.27         Plan Administrator – shall mean the Dana Holding Corporation
Investment Committee or such other person or entity as the Dana Holding
Corporation Investment Committee shall designate to serve as the Plan
Administrator.

 

2.28         Plan Year - shall mean the calendar year, the twelve-month period
beginning each January 1 and ending on December 31.

 

2.29         Qualified Spouse - shall mean the legal spouse of a Participant,
who has been married to the Member for at least a one year period ending on the
Participant's date of death or Termination, if later.

 

2.30         Separation from Service - shall mean in general a termination of an
employee’s employment with his or her employer by reason of the employee’s
death, retirement or otherwise.  However, for purposes of the Plan, an
employee’s employment relationship is treated as continuing intact while the
individual is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the individual retains a right to reemployment with the employer under an
applicable statute or by contract.  For these purposes, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the employee will return to perform services for the
employer.  If the period of leave exceeds six months and the individual does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.  Notwithstanding the foregoing, where a leave
of absence is due to any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six months, where such impairment causes the
employee to be unable to perform the duties of his or her position of employment
or any substantially similar position of employment, a 29-month period of
absence may be substituted for such six-month period.

 

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months).  Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated
employees have been treated consistently, and whether the employee is permitted,
and realistically available, to perform services for other employers in the same
line of business.  An employee is presumed to have separated from service where
the level of bona fide services performed decreases to a level equal to 20
percent or less of the average level of services performed by the employee
during the immediately preceding 36-month period.  An employee will be presumed
not to have separated from service where the level of bona fide services
performed continues at a level that is 50 percent or more of the average level
of service performed by the employee during the immediately preceding 36-month
period. No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period.  The presumption is rebuttable by demonstrating that
the employer and the employee reasonably anticipated that as of a certain date
the level of bona fide services would be reduced permanently to a level less
than or equal to 20 percent of the average level of bona fide services provided
during the immediately preceding 36-month period or full period of services
provided to the employer if the employee has been providing services to the
employer for a period of less than 36 months (or that the level of bona fide
services would not be so reduced).  For example, an employee may demonstrate
that the employer and employee reasonably anticipated that the employee would
cease providing services, but that, after the original cessation of services,
business circumstances such as termination of the employee’s replacement caused
the employee to return to employment.  Although the employee’s return to
employment may cause the employee to be presumed to have continued in employment
because the employee is providing services at a rate equal to the rate at which
the employee was providing services before the termination of employment, the
facts and circumstances in this case would demonstrate that at the time the
employee originally ceased to provide services, the employee and the employer
reasonably anticipated that the employee would not provide services in the
future.

 

6

 

 

The definition of Separation from Service as set forth above shall be
interpreted in a manner consistent with the applicable definition as set out in
the Code Section 409A Regulations, including any modifications or amendments to
such regulations.

 

2.31         Termination Date - shall mean the date that a Participant’s active
participation in this Plan terminates as defined in Section 3.3(a).

 

2.32         Valuation Date - shall mean each date as specified by the Plan
Administrator from time to time as of which Participant Accounts are valued in
accordance with Plan procedures that are currently in effect. As of the
Effective Date, the Plan shall have a Valuation Date for all Plan Participants
as of the last day of each Plan Year. In addition, if a Participant is entitled
to a distribution under Article VII, such Participant shall have a Valuation
Date under the Plan that is the last day of the preceding calendar month. In
accordance with procedures that may be adopted by the Plan Administrator, any
current Valuation Date may be changed. Values (including any Earnings Credit)
under the Plan are determined as of the close of a Valuation Date. If a
Valuation Date is not a business day, then the Valuation Date will be the
immediately preceding business day.

 

2.33         Vesting Schedule – shall mean the schedule under which a
Participant’s Account becomes vested and nonforfeitable in accordance with
Section 6.2.

 

2.34         Vested Account – shall mean the portion of a Participant’s Account
that has become vested and nonforfeitable within the meaning of Section 6.2(a)..

 

2.35        Written or “in Writing” – shall mean with respect to any
documentation of an election or other action by a Participant or by the Plan
Administrator, that such documentation be either in paper or, as permitted by
the Plan Administrator, in electronic form; provided, however, that such
documentation must be adequate to establish a right that is enforceable under
applicable law.

 

7

 

 

2.36         Years of Service - shall mean with respect to any Participant or
inactive Participant, the number of whole years of his periods of service, in
which the Participant has completed 1,000 or more hours of employment with the
Company in a Plan Year and considered an employee on the last day of the Plan
Year. Notwithstanding the foregoing, all Eligible Employees on the Effective
Date shall receive credit for a Year of Service for the 2012 Plan Year if
employed on December 31, 2012.

 

8

 

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.1        Eligibility to Participate An Eligible Employee shall be eligible to
participate in this Plan, if the Eligible Employee is not entitled to
nonqualified supplemental retirement benefits under an agreement, arrangement or
plan with a member of the Dana Organization other than the Dana Restoration
Savings Plan.

 

3.2        Change in Status as Eligible Employee The Chief Executive Officer
shall have complete discretion to exclude one or more individuals from
participating in the Plan for one or more Plan Years .

 

3.3        Termination of Participation

 

(a)      General. Except as modified below, an individual’s eligibility to
participate actively in this Plan shall cease upon his or her “Termination
Date,” which is the earliest to occur of the following:

 

(1)         The date the individual ceases to be an Eligible Employee; or

(2)        The first day an Eligible Employee begins a period of severance
(i.e., the period that follows a Separation from Service).

 

Notwithstanding the prior sentence, an individual shall continue to participate
actively in this Plan during a period of an Authorized Leave of Absence, and an
individual who is on an Authorized Leave of Absence shall have a “Termination
Date” on the day the individual does not return to active work at the end of
such Authorized Leave of Absence. The calculation of an individual’s Fixed
Credit and Discretionary Employer Credit shall not take into account any
compensation earned from and after his or her Termination Date.

 

(b)          Disability Leave of Absence. Notwithstanding subsection (a) above,
an individual shall continue to participate actively in this Plan during a
period of a Disability Leave of Absence without regard to whether the
Participant is generally considered to be a continuing Employee of the Employer.
Accordingly, such individual shall have a “Termination Date” on the last day of
his or her Disability Leave of Absence. However, if the Participant’s Disability
Leave of Absence terminates due to the Participant’s cessation of Disability
Benefits and he returns to active work with the Dana Organization, such
Participant shall not have a Termination Date (and active participation shall
continue) if the Participant returns to work as an eligible Executive pursuant
to Section 3.1.

 

(c)        Effect of Distribution of Benefits. An individual, who has been a
Participant under the Plan, ceases to be a Participant on the date his or her
Account is fully distributed.

 

9

 

 

ARTICLE IV 

BENEFICIARY DESIGNATION

 

4.1           Beneficiaries. A Participant shall be able to designate, on a form
provided by the Plan Administrator for this purpose, a Beneficiary to receive
payment, in the event of his or her death, of the Participant’s Account. A
Beneficiary shall be paid in accordance with the terms of the Beneficiary
designation form, as interpreted by the Plan Administrator in accordance with
the terms of this Plan. At any time, a Participant may change a Beneficiary
designation by completing a new Beneficiary designation form that is signed by
the Participant and filed with the Plan Administrator prior to the Participant’s
death, and that meets such other standards (including the requirement of Spousal
consent for married Participants) as the Plan Administrator shall require from
time to time.

 

10

 

 

ARTICLE V

EMPLOYER CREDITS

 

5.1           Establishment of Participant Accounts   The Company shall
establish and maintain on its books and records an Account with two subaccounts
in the name of each Participant to record:

 

(a)          amounts of Fixed Company Credits on the Participant’s behalf
pursuant to Section 5.2 of the Plan;

(b)          amounts of Discretionary Employer Credits on the Participant’s
behalf pursuant to Section 5.3 of the Plan;

(c)          earnings credits pursuant to Section 5.4 of the Plan; and

(d)          payments of benefits to the Participant or the Participant’s
beneficiary pursuant to  Article VI of the Plan.

 

5.2           Fixed Contribution Credits The Company shall credit the Fixed
Contribution Account with credits in an amount equal to three and one-half
percent (3.5%) of Compensation.

 

5.3           Discretionary Employer Credits Subject to Section 5.5(b)(2) below,
the Company may determine, in its sole discretion, from time to time, an
applicable Discretionary Employer Credit to be applied to the Discretionary
Employer Accounts of select Participants on the Valuation Date and communicated
to the Eligible Employee.

 

5.4           Earnings Credit

 

(a)          General Rules. As of each Valuation Date, the Plan Administrator
shall determine a Participant’s Earnings Credit for the period since the last
Valuation Date by multiplying the Earnings Rate for the period since the last
Valuation Date by the balance of the Participant’s Account as of the current
Valuation Date. This Earnings Credit will be determined as soon as practicable
after the applicable Valuation Date, and it shall be credited to the
Participant’s Account effective as of such Valuation Date. If a Participant has
less than 1 full Year of Participation for the Plan Year (e.g., as may apply in
the Participant’s first and last Plan Year of participation), the Participant
shall receive a pro-rated Earnings Credit for that Plan Year that shall be based
upon the Participant’s fractional Year of Participation. A Participant’s Account
shall be credited with earnings until all payments are made in accordance with
Article VII.

 

(b)          Revisions to Earnings Rate. As of the end of each Plan Year,
beginning with the end of the 2012 Plan Year, the Company shall analyze the
current Earnings Rate to determine if the rate provides a market rate of
interest. If the Earnings Rate is considered to provide a market rate of
interest, then the Earnings Rate will remain the same for the following Plan
Year under the Company in its sole discretion decides to establish a different
Earnings Rate that provides a market rate of interest. If, on the other hand,
the Company concludes, in its discretion, that the Earnings Rate does not
provide for a market rate of interest, then the Company must establish a new
Earnings Rate to provide a market rate of interest, and such new Earnings Rate
will apply for the following Plan Year. The determination of a market rate of
interest shall be entirely within the discretion of the Company and shall be
based on such factors as the Company determines to consider (e.g., the current
30-year Treasury Bond yield, the Russell 2000 index fund, the current yield on a
certificate of deposit equal to the remaining time period for the average
Participant to reach Retirement and the Account balance for the average
Participant).

 

11

 

 

5.5         Credits to Participant Accounts

 

(a)          General Rules. The Plan Administrator shall credit to each
Participant’s Account the Fixed Contribution Credit and the Discretionary
Employer Credit (if any) (collectively the Credits) at the times and in the
manner specified in this Section. A Participant’s Account is solely a
bookkeeping device to track the value of his or her Benefit (and the Employer’s
liability therefore). No assets shall be reserved or segregated in connection
with any Account, and no Account shall be insured or otherwise secured. The Plan
Administrator shall convert the Credits into a dollar amount by multiplying the
applicable percentages for each by the Participant’s Compensation (as modified
in paragraph (b) below) for the Plan Year, thereafter crediting the resulting
product to the Participant’s Account. The credit shall be determined by the Plan
Administrator as soon as administratively practicable after each Allocation Date
and shall be credited to the Participant’s Account effective as of the
Allocation Date. The calculation of the credit amount by the Plan Administrator
shall be conclusive and binding on all Participants (and their Beneficiaries). A
Participant shall not receive a credit for any Allocation Dates that occur after
the Participant’s Termination Date.

 

(b)         Operating Rules. The following operating rules shall apply for
purposes of determining a Participant’s credit under this Subsection 5.1:

 

(1)         The Plan Administrator shall use the Compensation received by the
Participant during the Plan Year that includes the Allocation Date..

 

(2)        Unless otherwise approved by the Plan Administrator, a Participant’s
Fixed Contribution Credit shall not exceed 3.5% of the Participant’s
Compensation for the Plan Year and the Discretionary Employer Contribution
Credit for a Plan Year shall not exceed 4% of a Participant’s Compensation.

 

(3)        If the Participant is on an Authorized Leave of Absence during all or
part of a Plan Year, the Compensation taken into account for such Plan Year
shall be the higher of the Compensation received by the Participant in the Plan
Year that includes the Allocation Date or the Plan Year that immediately
precedes the Plan Year that includes the Allocation Date.

 

5.6        Employee Deferral Elections   Employee deferrals of Compensation are
not permitted under the terms of the Plan.

 

12

 

 

ARTICLE VI

Vesting

 

6.1         General. Upon a Separation from Service, a Participant shall only be
entitled to a distribution (at the time provided in Section 7) of the portion
(if any) of his or her Account that has become vested and nonforfeitable at such
time pursuant to the Vesting Schedule (as determined under this Section) that
applies to the Participant. The portion (if any) of the Participant’s Account
that has not become vested by the Participant’s Separation from Service shall be
forfeited and shall not be distributed to the Participant hereunder. The portion
of the Participant’s Account (from time to time) that has become vested and
nonforfeitable pursuant to the Participant’s Vesting Schedule and this Section
6.1 shall be referred to as the Participant’s “Vested Account.”

 

6.2         Vesting Schedule. Unless Subsection 6.3 applies, a Participant shall
be vested in the amounts credited to his or her Account as set forth below:

 

  Vesting Percentage   Years of Service   0%    0   0%    1   0%    2   0%    3 
 0%    4   100%    5 

 

6.3         Accelerated Vesting. Notwithstanding Section 6.2 above, a
Participant’s interest in his or her Account shall become fully (100%) vested
and nonforfeitable upon the earliest of the following to occur:

 

(a)          The Participant becoming Disabled;

 

(b)          The Participant’s Death; or

 

(c)          The occurrence of a Change in Control.

 

13

 

 

ARTICLE VII

PAYMENT OF BENEFITS

 

7.1           Distribution of Benefits In general, a Participant shall receive a
distribution from his or her Account in the form and manner as described in this
Article VII.

 

7.2           Time and Form of Distribution A Participant shall receive the
balance of his or her Account in three (3) annual installments commencing on the
first day of the month following the six month anniversary of the Participant’s
Separation from Service. Each annual installment will be determined by dividing
the balance of the Account as of the last day of the second preceding calendar
month prior to the payment date for which the installments are to commence (and
each anniversary of such date) by the number of years remaining in the
installment period. The Account will continue to be adjusted for Earnings
Credits during the installment payout period; thus, if the balance in the
Account as of the last scheduled payment exceeds the scheduled payment because
of positive Earnings Credits, the full balance of the Account will be paid to
the Participant.

 

7.3           Permitted Acceleration of Distribution Notwithstanding the timing
provisions pursuant to section 7.2 above, the time of a distribution shall be
accelerated in the following circumstances (but only to the extent permitted
under the Code Section 409A Regulations):

 

(a)          Payment shall be made to the extent necessary to comply with a
domestic relations order (as defined in Code Section 414(p)(1)(B)) that meets
the requirements of the Company’s domestic relations order procedures applicable
to non-qualified plans, if such payment is made to an individual other than the
Participant.

 

(b)          Payment shall be made to the extent necessary to comply with an
ethics agreement with the federal government or to the extent reasonably
necessary to avoid the violation of an applicable federal, state, local, or
foreign ethics law or conflicts of interest law (including where such payment is
reasonably necessary to permit the Participant to participate in activities in
the normal course of his or her position in which the Participant would
otherwise not be able to participate under an applicable rule).

 

(c)          Payment of a Participant’s entire Account may be made in the form
of a lump sum payment that does not exceed a specified amount, provided any
action by the Company causing such lump sum payment to be made to a Participant
is evidenced in written form and executed by an authorized officer of the
Company no later than the date such lump sum payment is made, and provided that
that such lump sum payment results in the termination and liquidation of the
entirety of the Participant’s Account under the Plan, and his or her deferred
compensation benefits under all other agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Section 1.409A-1(c)(2) of the Code Section 409A Regulations; and provided
further that the total payment to the Participant (under the Plan and all other
arrangements treated as a single nonqualified deferred compensation plan) is not
in excess of the applicable dollar amount under Code Section 402(g)(1)(B).

 

14

 

 

(d)          Payment is permitted to the extent necessary to satisfy any
applicable federal, state and local income tax withholding and federal payroll
withholding requirements pursuant to provisions of Code Section 409A and the
regulations thereunder, related to benefits provided in the Plan.

 

(e)          Payment of a Participant’s entire Account shall be made in the
event of the failure of the Plan (or failure of any other plan required to be
aggregated with the Plan pursuant to regulations published under Code Section
409A) to meet the requirements of Code Section 409A.

 

7.4           Payment For Unforeseeable Emergency A Participant who incurs an
unforeseeable emergency may apply to the Committee for an immediate distribution
from his or her Vested Account in an amount necessary to satisfy such financial
hardship and the tax liability attributable to such distribution, subject to the
rules set forth below.

 

(a)          An unforeseeable emergency will be deemed to have occurred if the
Participant undergoes a severe financial hardship resulting from an illness or
accident of the Participant or his or her spouse, the Participant’s beneficiary,
or his or her dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the employee.   In addition,
the need to pay for the funeral expenses of a spouse, a beneficiary, or a
dependent may also constitute an unforeseeable emergency.

 

(b)          A distribution on account of unforeseeable emergency may not be
made to a Participant to the extent that such emergency is or may be relieved
through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under the plan, if applicable.

 

(c)          Distributions because of an unforeseeable emergency must be limited
to the amount reasonably necessary to satisfy the emergency need (which may
include amounts necessary to pay any federal, state, local, or foreign income
taxes or penalties reasonably anticipated to result from the
distribution).  Determinations of amounts reasonably necessary to satisfy the
emergency need must take into account any additional compensation that is
available by reason of the cancellation of the Participant’s deferral election,
if applicable, upon a payment due to an unforeseeable emergency, which
cancellation shall be implemented to the extent permitted or required under the
Code Section 409A Regulations, and to the extent required under the Plan.

 

7.5           Payment of Disability Benefits If a Participant incurs a
Disability, the entire value of his or her Account shall be distributed to the
Participant in the form of a single lump sum.  Any distribution pursuant to this
Section 7.5 will occur following the determination of the Disability as approved
by the Committee.

 

15

 

 

7.6           Payment of Death Benefits

 

(a)        Each Participant shall designate a Beneficiary on the proper
beneficiary form as prescribed by the Committee to receive his or her Account in
the event of death. If a Participant dies with a balance credited to his or her
Account, such balance shall be paid to the applicable beneficiary or
beneficiaries in a single lump sum.

 

(b)        Any distributions pursuant to this Section 7.6 will occur following
the date of death and receipt by the Company of acceptable proof of the
Participant’s death and approval by the Committee.

 

(c)        Notwithstanding the above, if no beneficiary designation is on file
with the Company at the time of death of the Participant or such designation is
not effective for any reason then the designated beneficiary to receive such
benefits shall be as follows:

 

(1) the participant’s Qualified Spouse; or

 

(2) if there is no surviving spouse, then to the Participant’s estate.

 

If a Beneficiary dies before the Account is distributed, the Account shall be
paid to the beneficiary’s estate.

 

All decisions made by the Committee in good faith and based upon affidavit or
other evidence satisfactory to the Committee regarding questions of fact in the
determination of the identity of such Beneficiary(ies) shall be conclusive and
binding upon all parties, and payment made in accordance therewith shall satisfy
all liability hereunder.

 

7.7           In-service Withdrawals and Distributions Except as provided in
Sections 7.3 and 7.4, in-service withdrawals and distributions of any kind shall
not be permitted.

 

7.8           Change of Control Following a Change of Control of the
Corporation, the entire value of his or her Account shall be distributed to the
Participant in the form of a single lump sum.  Any distribution pursuant to this
Section 7.8 will occur following the determination of a Change of Control as
approved by the Committee.  For purposes of this paragraph, a Change of Control
shall be deemed to have occurred if, and only if, it is determined as of the
relevant date that a “change in ownership or effective control” of the
Corporation has occurred for purposes of Code Section 409A (taking into account
applicable provisions of the Code Section 409A Regulations, as such may be
modified from time to time, and taking into account also any other guidance as
may be issued by the IRS or the Treasury regarding this definition).

 

7.9          Valuation of Distributions The benefit amount of a Participant’s
Account to be distributed pursuant to this Article VII shall be based on the
value of such Account on the last day of the preceding calendar month.

 

7.10       Timing of Distributions Any distribution made in accordance with an
event in this Article VII shall be made as soon as administratively feasible
following the event, but no later than 90 days following the date the benefit is
payable under this Article and no earlier than the 15th day of the month
following the event that gives rise to the distribution.

 

16

 

 

ARTICLE VIII 
AMENDMENT AND TERMINATION OF PLAN

 

8.1        Amendments Generally  The Company reserves the right to amend the
Plan at any time. No amendment, however, may reduce the amount credited to
Accounts at the time of the amendment’s adoption, except as may otherwise be
required by law.  Without limiting the generality of the foregoing, the
Committee may amend the investment procedures and investment alternatives
available under the Plan and the distribution provisions of Article VII which
the Committee deems appropriate or advisable in order to avoid the current
income taxation of amounts deferred under the Plan which might otherwise occur
as a result of changes to the tax laws and regulations governing deferred
compensation arrangements..

 

8.2          Right to Terminate  The Company may terminate the Plan at any time
in whole or in part.

 

(a)          Limitations   Except for such modifications, limitations or
restrictions as may otherwise be required to avoid current income taxation or
other adverse tax consequences as a result of changes to the tax laws and
regulations applicable to the Plan, no such plan amendment or plan termination
authorized by the Committee shall adversely affect the benefits accrued to date
under the Plan or otherwise reduce the then outstanding balances credited to
Accounts or otherwise adversely affect the distribution provisions in effect for
those Accounts, and all amounts deferred prior to the date of any such plan
amendment or termination shall, subject to the foregoing exception, continue to
become due and payable in accordance with the distribution provisions of Article
VII as in effect immediately prior to such amendment or
termination.  Termination of the Plan shall not serve to reduce the amount
credited to an Account at the time of termination.

 

(b)          Right to make lump sum distributions upon termination.
Notwithstanding the above, the Company may terminate the Plan and distribute the
Participant’s credited Accounts in the form of a single lump sum. Such a Plan
termination may occur only if the conditions set forth below are met, consistent
with the requirements of Code Section 409A and the Code Section 409A
Regulations:

 

                (1)         The termination and liquidation does not occur
proximate to a downturn in the financial health of the Company;

 

                (2)         The Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with the Plan under applicable provisions of the Code
Section 409A Regulations assuming a Participant in the Plan also had deferrals
credited under all such other agreements, methods, programs;

 

                (3)         No payments in liquidation of the plan are made
within 12 months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan (other than amounts distributed
under the terms of the Plan without regard to the action to terminate and
liquidate the Plan);

 

17

 

 

                (4)         All payments in liquidation of the Plan are made
within 24 months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan; and

 

                (5)         The Company does not adopt a new plan that would be
aggregated with the Plan under applicable provisions of the Code Section 409A
Regulations if assuming a Participant participated in both plans, at any time
within three years following the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan.

 

18

 

 

ARTICLE IX
MISCELLANEOUS

 

9.1           Unfunded Plan This Plan is an unfunded deferred compensation
arrangement for Eligible Employees. While it is the intention of the Company
that this Plan shall be unfunded for federal tax purposes and for purposes of
Title I of ERISA, the Company may establish a grantor trust to satisfy part or
all of its Plan payment obligations so long as the Plan remains unfunded for
federal tax purposes and for purposes of Title I of ERISA. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any employee or other person. To the extent any person acquires a
right to receive a payment from the Company under the Plan, such right shall be
no greater than that of an unsecured general creditor of the Company.

 

9.2           Nonguarantee of Employment Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any Participant,
or as a right of any Participant to be continued in the employment of the
Company, or as a limitation of the right of the Company to discharge any
Participant with or without cause.

 

9.3           Nonalienation of Benefits

 

(a)          Except as provided in Sections 7.3(a) or 7.3(b) or as may be
required by law, benefits payable under the Plan are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, whether voluntary or
involuntary. Any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits under the
Plan shall be void. The Company shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits under the Plan.

 

(b)          Notwithstanding the provisions of Section 9.3(a) above, if a
Participant is indebted to the Company at any time when payments are to be made
by the Company to the Participant under the provisions of the Plan, the Company
shall have the right to reduce the amount of payment to be made to the
Participant (or the Participant’s beneficiary) to the extent of such
indebtedness. Any election by the Company not to reduce such payment shall not
constitute a waiver of its claim for such indebtedness.

 

9.4           Withholding of Taxes The Company may deduct or withhold from any
payments to be made under the Plan any Federal, state, local income or
employment taxes as required under applicable laws to be withheld (including
under Code Section 409A), or may instead require the Participant or Beneficiary,
as the case may be, to pay any such amount, or the balance of any such amount.

 

9.5    FICA Taxes, Payment of Tax Obligation, and Account Reduction

 

(a)         Calculation of FICA Taxes. For each Plan Year in which a
Participant’s Account (or portion of the Account) vests pursuant to Section 6.2,
the Company shall calculate the applicable FICA taxes that are due and shall pay
such FICA taxes to the applicable tax authorities as provided by Treasury
Regulation Section 31.3121(v)(2)-1. The amount of the applicable FICA taxes that
are the responsibility of the Participant pursuant to Code Section 3101 shall be
paid by the Participant as provided in Subsections (b) or (c).

 

19

 

 

(b)          Payment of Tax Obligation. The Company is authorized to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any vesting or other
taxable event arising as a result of the Plan.

 

(c)          Reduction in Account Balance. As an alternative method and at the
discretion of the Company, effective as of each Allocation Date in a Plan Year
for which FICA taxes are paid for a Participant pursuant to Subsection (a), the
Company is also authorized to withhold such taxes from the Participant’s Account
and reduce the Participant’s Account balance by the following amount:

 

(1)        The amount of the applicable FICA taxes calculated by the Company
that are the responsibility of the Participant pursuant to Code Section 3101
(the “FICA Amount”), plus

 

(2)        The amount of Federal, state and local income taxes that are due on
the distribution of the FICA Amount from the Participant’s Account, which net of
its own Federal, state and local income taxes, is sufficient to enable the
Company to pay the full FICA Amount from the Participant’s Account to the
applicable tax authorities.

 

The amount calculated pursuant to this Subsection shall be final and binding on
the Participant and shall reduce the Participant’s Account effective as of each
applicable Allocation Date for which a FICA Amount is payable.

 

9.6           Forfeiture of Benefits Notwithstanding any other provision of this
Plan to the contrary, if the Plan Administrator determines that a Participant
has engaged in Prohibited Misconduct, the Participant shall forfeit the entire
balance of his or her Account, and his or her Account balance shall be reduced
to reflect such forfeiture. However, following the occurrence of a Change in
Control, no Participant’s Account shall be subject to the forfeiture provided in
the foregoing sentence.

 

9.7           Applicable Law To the extent not preempted by federal law, this
Plan shall be construed and enforced in accordance with the laws of the state of
Ohio.

 

9.8           Headings and Subheadings Headings and subheadings in this Plan are
inserted for convenience only and are not to be considered in the construction
of the provisions.

 

9.9           Severability The invalidity and unenforceability of any particular
provision of this plan shall not affect any other provision and the Plan shall
be construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

9.10         Expenses In addition to the expenses and costs that may be charged
against Participants’ Accounts pursuant to other provisions of the Plan, each
Participant’s Account shall also be charged with its allocable share of all
other costs and expenses incurred in the operation and administration of the
Plan, except to the extent the Company elects in its sole discretion to pay all
or a portion of those costs and expenses.

 

20

 

 

9.11         Facility of Payment In the event the Committee determines, on the
basis of medical reports or other evidence satisfactory to the Committee, that
the recipient of any benefit payments under the Plan is incapable of handling
his affairs by reason of minority, illness, infirmity or other incapacity, the
Company may disburse such payments, or direct the trustee to disburse such
payments, as applicable, to a person or institution designated by a court which
has jurisdiction over such recipient or a person or institution otherwise having
the legal authority under State law for the care and control of such
recipient.  The receipt by such person or institution of any such payments shall
be complete acquittance therefore, and any such payment to the extent thereof,
shall discharge the liability of the trust for the payment of benefits hereunder
to such recipient.

 

9.12         USERRA Notwithstanding anything herein to the contrary, the
Committee shall permit any Participant election and make any payments hereunder
required by the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended, 38 USC 4301-4334.

 

21

 

 

ARTICLE 10

ADMINISTRATION OF THE PLAN

 

10.1        Powers and Duties of the Plan Administrator

 

(a) The Investment Committee The Investment Committee (or any successor
committee Dana may appoint to serve the same functions) shall have overall
responsibility and authority as the Plan Administrator to manage and control the
operation and administration of the Plan and may designate one or more
individuals to carry out the Investment Committee’s Plan responsibilities.

 

(b) Plan Administrator The Plan Administrator shall administer the Plan and
shall have all powers necessary for that purpose, including, but is not limited
to, the full discretion, authority, and power to interpret the Plan, to
determine the eligibility, status, and rights of all persons under the Plan and
in general to decide any dispute. The Plan Administrator or its delegate shall
maintain all records of the Plan. The Plan Administrator’s specific powers shall
include, but is not limited to, the following:

 

(1)         To determine the amounts and the rights of Participants and
beneficiaries to participate in the Plan and to receive Plan benefits; to take
any actions necessary to assure timely payment of benefits to any Participant or
beneficiary eligible to receive benefits under the Plan; and to assure a full
and fair review for any Participant who is denied a claim to any benefit under
the Plan;

 

(2)         To employ other persons to render advice and assistance with respect
to the Plan, including calculation of benefits and administration of the Plan,
and the employment of legal counsel;

 

(3)         To file with the Secretary of Labor all pertinent documents;

 

(4)         To maintain all records necessary for verification of information
required to be filed with the appropriate regulatory authorities;

 

(5)         To comply with all duties required by ERISA, or any other applicable
law, in the administration of the Plan;

 

(6)         In the event of the termination of the Plan, to report to all
necessary parties all available information regarding benefits and amounts to be
distributed to each Participant and beneficiary; and

 

(7)         To operate and administer the Plan with respect to all matters.

 

The Committee may delegate any or all of its responsibilities under the Plan to
such individual(s) or entities selected by the Committee in its sole discretion.

 

22

 

 

10.2       Claims Procedure

 

(a)          Filing of Claim. Any Participant or beneficiary under the Plan may
file a written claim for a Plan benefit with the Committee or with a person
named by the Committee to receive claims under the Plan.

 

(b)          Notice of Denial of Claim. In the event of a denial or limitation
of any benefit or payment due to or requested by any Participant or beneficiary
under the Plan (“claimant”), the claimant shall be given a written notification,
including electronic communication, containing specific reasons for the denial
or limitation of the benefit. The written notification shall contain specific
reference to the pertinent Plan provisions on which the denial or limitation of
the benefit is based. In addition, it shall contain a description of any other
material or information necessary for the claimant to perfect a claim, and an
explanation of why such material or information is necessary. The notification
shall further provide appropriate information as to the steps to be taken if the
claimant wishes to appeal the denial or limitation of benefit and submit a claim
for review. This written notification shall be given to a claimant within 90
days after receipt of the claim by the Committee or 180 days if special
circumstances require an extension of time for process of the claim. If such an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of said 90-day
period, and such notice shall indicate the special circumstances which make the
postponement appropriate.

 

If the claim concerns disability benefits under the Plan, the Committee shall
notify the claimant in writing within 45 days after the claim was filed in order
to deny it. If special circumstances require an extension of time to process the
claim, the Committee shall notify the claimant before the end of the 45-day
period that the claim may take up to 30 days longer to process. If special
circumstances still prevent the resolution of the claim, the Committee may then
only take up to another 30 days after giving the claimant notice before the end
of the original 30-day extension. If the Committee gives the claimant notice
that the claimant needs to provide additional information regarding the claim,
the claimant must do so within 45 days of that notice.

 

(c)          Right of Review. In the event of a denial or limitation of the
claimant’s benefit, the claimant or the claimant’s duly authorized
representative shall be permitted to review pertinent documents free of charge
upon request and to submit to the Committee issues and comments in writing. In
addition, the claimant or the claimant’s duly authorized representative may make
a written request for a full and fair review of the claim and its denial by the
Committee; provided, however, that such written request must be received by the
Committee within 60 days after receipt by the claimant of written notification
of the denial or limitation of the claim. The 60-day requirement may be waived
by the Committee in appropriate cases.

 

(d)          Decision on Review. A decision shall be rendered by the Committee
within 60 days after the receipt of the request for review, provided that where
special circumstances require an extension of time for processing the decision,
it may be postponed on written notice to the claimant (prior to the expiration
of the initial 60-day period) for an additional 60 days, but in no event shall
the decision be rendered more than 120 days after the receipt of such request
for review. Any decision by the Committee shall be furnished to the claimant in
writing and shall set forth the specific reasons for the decision and the
specific plan provisions on which the decision is based.

 

23

 

 

If the initial claim was for Disability benefits under the Plan and the claim
has been denied by the Committee, the claimant will have 180 days from the date
the claimant received notice of the claim’s denial in which to appeal that
decision. The review will be handled completely independently of the findings
and decision made regarding the initial claim and will be processed by an
individual who is not a subordinate of the individual who denied the initial
claim. If the claim requires medical judgment, the individual handling the
appeal will consult with a medical professional whom was not consulted regarding
the initial claim and who is not a subordinate of anyone consulted regarding the
initial claim and identify that medical professional to the claimant.   The
Committee shall provide the claimant with written notification of a plan’s
benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant, the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that the claimant is entitled to receive,
upon the claimant’s request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits.

 

(e)          Time Limit on Filing Claims. Any claim for benefits must be filed
with the Committee within six months of when the benefits were due or such claim
will be forever barred. If a Participant’s claim for benefits is denied in whole
or in part, such Participant may file suit only in a state or federal court in
Allegheny County, Pennsylvania. Before such Participant may file suit in a state
or federal court, Participant must exhaust the Plan’s administrative claims
procedure. If any such judicial or administrative proceeding is undertaken, the
evidence presented will be strictly limited to the evidence timely presented to
the Committee. In addition, any such judicial or administrative proceeding must
be filed within six (6) months after the Committee’s final decision or such
claim will be forever barred.

 

EXECUTION OF DOCUMENT

 

Attest:   DANA LIMITED         /s/ Larry Petz   By: /s/ Mark E. Valerius    
Title: Vice President, Global Compensation and Benefits     Date: 9/24/2012

 

24

 

 

